Citation Nr: 0517022	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  96-46 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1991.
 
This case initially came to the Board of Veterans' Appeals 
(Board) by on appeal of an April 1996 rating decision 
rendered by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 1997, 
the veteran testified before an RO hearing officer.  A 
transcript of that hearing has been associated with the 
claims folder.

When the case was most recently before the Board in July 
2003, it was remanded to the Apeals Management Center (AMC) 
for further development.  The case has been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

1.  The veteran's lumbosacral strain has been manifested by 
pain and slight limitation of motion that has not limited 
flexion of the thoracolumbar spine to between 30 and 60 
degrees, and has not limited the combined range of motion of 
the thoracolumbar spine to less than 120 degrees.

2.  The veteran's service-connected low back disability is 
not manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by letter dated 
in January 2004 as well by a supplemental statement of the 
case issued in January 2005.  Although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for an increased rating for his service-
connected lumbosacral strain has been obtained.  In addition, 
the veteran has been afforded several VA examinations 
assessing the severity of his service-connected low back 
disability.  Neither the veteran nor his representative has 
identified any additional that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Finally, the Board notes that following compliance with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations, the AMC readjudicated the veteran's 
claim in January 2005.  There is no indication or reason to 
believe that its decision would have been different had the 
claim not been adjudicated prior to the provision of the 
required notice.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO or 
the AMC are not of sufficient significance to warrant another 
remand and further delay of the appellate process, 
particularly in view of the fact that this appeal was 
initiated almost 10 years ago.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.

Evidentiary Background

Service medical records show that in December 1990, the 
veteran was seen with complaints of low back pain.  Mild 
strain was diagnosed and he was treated conservatively.  In 
March 1991, he was seen again with mild back spasm on the 
left and pain to palpation.  Range of motion was full.  The 
diagnosis was mild back strain.  

Service connection for chronic low back strain was granted by 
rating action dated in October 1991.  A noncompensable 
disability evaluation was assigned, effective from June 1991.
 
By rating action in March 1994, an increased evaluation of 10 
percent was awarded for the veteran's back disability.  

The veteran's current claim for an increased rating for his 
service-connected low back disability was received by the RO 
in January 1996.  He contended that his back condition had 
worsened and that he experienced severe, recurring pain, 
which limited his ability to stand, and caused employment 
impairment.  

VA outpatient treatment records dated from January to 
February 1996 show that the veteran reported a five to six 
year history of chronic low back pain that radiated into his 
left lower extremity with activity.  Movement aggravated his 
pain.  X-rays of the lumbosacral spine revealed no sign of 
degenerative joint disease, spondylolisthesis, or 
spondylolysis. 

During VA examination in March 1996, the veteran complained 
of a painful lower back and some pain of the left leg 
traveling to his toes.  His pain depended on his activity and 
the length of time that he was on his feet.  He could not 
walk or stand for a long time.  The veteran reported that he 
had back pain during service at the end of the day after 
driving a truck.  He related no specific injury.  The 
examiner noted that the veteran walked well and had a normal 
equilibrium.  Heel and toe walking was satisfactory.  
Examination of his lumbosacral spine revealed no postural 
abnormality or fixed deformity.  Musculature of the back was 
satisfactory with good muscle tone without spasm or atrophy.  
He did not complain of pain on coughing, but did complain of 
pain on palpation.  

Range of motion testing revealed forward flexion to 85 
degrees; backward extension to 30 degrees; right and left 
lateral flexion to 25 degrees; and right and left lateral 
rotation to 25 degrees.  The examiner noted no objective 
evidence of pain on motion.  Examination of the lower 
extremities was negative for any neurological deficiency.  
Muscle tone was good, and power was satisfactory.  His 
reflexes were equal.  Straight leg raise testing was 85 
degrees on either side with negative Leseque's test.  X-rays 
taken in January 1996 were noted to show spina bifida occulta 
at S1 with spondylosis at L5.  

Subsequent VA medical records from May to July 1996 show 
continued treatment for low back pain.

A July 1996 medical examination report from the Michigan 
Department of Social Services indicates that the veteran had 
a history of chronic low back pain of unknown etiology.  X-
ray examination was noted to be normal.  The veteran was 
noted to be able to sit for up to one hour during an eight 
hour workday.  He was not able to walk or stand during an 
eight-hour workday.  He could occasionally lift up to 10 
pounds.  He would occasionally be able to bend, squat, and 
reach above his shoulder level; however, he could not crawl.  
He could not be exposed to unprotected heights or moving 
machinery.  

VA outpatient treatment records from September 1996 to 
February 1997 show treatment for back pain.  An October 1996 
MRI revealed that the veteran had normal alignment of the 
lumbar spine.  Findings compatible with a degree of disc 
desiccation were noted at the L5-S1 level.  No herniation or 
bulging disc was identified.  Similarly, no central canal, 
lateral recess, or neural foraminal stenosis was identified.  
He denied bowel or urinary dysfunction during treatment in 
November 1996.  Physical examination revealed no deformities 
or swelling.  His vertebrae were nontender and paravertebral 
muscles were without spasm.  Range of motion was noted to be 
full.  He had no sensory deficit and negative bilateral 
straight leg raise testing.  His gait and heel and toe walk 
were normal.  

A private X-ray examination in January 1997 showed 
spondylolytic spondylolisthesis of approximately 10 to 15 
percent at the L5 level on S1.  Facet degenerative changes 
were suggested throughout the lower lumbar spine with facet 
tropism noted at the L4-5 level.  Pelvic and sacral 
unleveling was noted, low on the left with a shallow left 
convexity of the lumbar spine.  

At his January 1997 hearing, the veteran testified that his 
back pain was located in his lower back in the middle and 
left side in the hip and buttock area.  He had been receiving 
chiropractic treatment and physical therapy.  He was not on 
any medication for his back.  He reported difficulty with 
back spasms on a daily basis.  He also had tenderness to 
touch throughout his middle and lower back.  He had been told 
that surgery would not help.  He had difficulty standing, 
walking, and lifting.  

In an April 1997 statement, Tim Turner, a private physical 
therapist, noted that the veteran complained of persistent 
pain in the thoracic and lumbar region with muscle tightness.  
The veteran also reported limited activity due to low back 
pain and difficulty sitting or standing for a prolonged 
period of time.  He received some relief while in a prone or 
supine position.  On examination, the veteran had a rather 
flat back posture.  With palpation, he had muscle tightness 
and tenderness from the mid-thoracic through the lumbosacral 
area.  He had decreased mobility.  

Subsequent physical therapy treatment records dated from June 
to August 1997 show that the veteran received physical 
therapy.  

The record reflects that the veteran sustained multiple 
fractures due to motor vehicle accident in June 1997.  At 
that time, he fractured his left femur, left humerus, right 
wrist, and nasal bone.  He had internal fixation for his left 
femur fracture.  

In May 1998, the veteran underwent a VA neurological 
examination.  He reported constant back pain that radiated 
into his mid-back region and into his left leg and calf.  He 
was ambulatory with the use of a cane and could walk for a 
quarter of a mile with or without the cane.  The examiner 
observed that the veteran had a slight limp.  He could stand 
for 15 minutes and sit for 2 hours.  He could lift and carry 
5 to 10 pounds.  Strength in his legs was noted to be fair 
and he complained of numbness in his left foot on standing or 
walking.  On examination, the veteran's muscle groups 
exhibited normal strength.  His muscle tone and coordination 
were intact and his reflexes were symmetrical.  Plantar and 
sensory examination was intact.  A diagnosis of low back pain 
and sciatica, by history, was rendered.  The examiner noted 
that there was no neurologic disability.  

During a May 1998 VA orthopedic examination, the veteran 
reported that he was involved in an automobile accident in 
June 1997 when he ran off the road and hit a telephone pole.  
He was hospitalized and treated for fractures of his left 
femur and right wrist.  He reported that his back was 
"sore" and that he got "knots in it."  He had no radicular 
complaints, no numbness, no tingling, and no Valsalva 
complaints.  He also had no bowel, bladder, or genitourinary 
problems.  He recalled occasional back spasms, but had none 
during the examination.  

Examination revealed that he used a cane and had a slight 
limp related to his left femur.  The examiner noted that 
examination of the lumbar spine was "highly exaggerated."  
The veteran first flexed to 85 degrees without muscle spasm 
or guarding and then flexed over 110 degrees without 
guarding, deformity, or wasting.  He right laterally bent to 
42 degrees and left laterally bent to 5 degrees.  However, he 
was subsequently able to bend to the left to 44 degrees.  He 
rotated to 25 degrees on the left and right without muscle 
spasm or guarding.  He was able to extend to 35 degrees.  The 
sacrum and sacroiliac joints were normal.  Examination of his 
hips revealed normal range of motion, power, and function.  
The examiner noted that X-rays showed no evidence of 
stenosis.  However, there was evidence of a grade I chronic 
congenital pars interarticularis defect at the L5-S1 level, 
with a mild early grade I slip of L5 over S1, with slight 
narrowing of the L5 disc space.  He had no evidence of any 
neurological deficit or bony abnormality.  He had a 
protruding rod of the greater trochanter in the left hip.  

The examiner opined that the veteran had a congenital 
deformity of classical nature that did not appear to have 
been aggravated, added to, or in any way made different by 
the veteran's military service by his history and a review of 
his records.  The examiner opined that the veteran was not 
disabled from the type of work he had been doing and would 
not need medical care for his back.  Subsequent EMG and nerve 
conduction studies of both lower extremities and lumbosacral 
paraspinal muscles were noted to be normal.  

Private treatment records from July 2000 to July 2001 show 
treatment for back pain.  

Private treatment records from Dr. Mary Slater, dated from 
October to November 2001, show treatment for various 
complaints including back pain.  The veteran reported 
occasional problems with numbness and tingling in his back.  
In October his back was noted to be straight with no bony 
deformities.  He had good range of motion of the back with 
good reflexes.  X-rays of his lumbar spine revealed mild 
prominence of the kyphotic curve at the dorsal lumbar 
junction and bilateral L5 spondylolysis with first-degree 
anterolisthesis on S1 associated with degenerative changes in 
the posterior elements at the L4-5 and L5-S1 levels.   

The veteran was afforded a VA spine examination in March 
2004.  The examination report shows that the examiner 
reviewed the veteran's claims folder and medical records in 
conjunction with the examination.  The veteran reported that 
most of his pain was located in the upper part of his 
lumbosacral spine.  The pain was described as constant and a 
7 to 8 on a scale from 1 to 10.  He had occasional sharp and 
burning pain.  Activity increased his low back pain and he 
had difficulty with walking long distances.  He did not use 
any back brace or cane.  He had no history of bladder or 
bowel trouble.  He could only stand for 15 or 20 minutes and 
repetitive movement increased his pain.  His activities of 
daily living were limited and his work was affected by his 
back pain.  

The examiner noted that the veteran walked with a normal gait 
with no objective evidence of pain.  His posture was good and 
his pelvis was symmetrical.  There was no evidence of 
increased lumbar lordosis.  Similarly, there was no spasm or 
atrophy of the paravertebral muscles.  There was no swelling.  
Mild tenderness in the lumbosacral area with a slip off 
deformity in the lower lumbar region was noted.  Range of 
motion testing revealed extension to 30 degrees without any 
pain and flexion to 90 degrees without any spasms.  He did 
not complain of any pain during the excursion of the motion.  
Right and left lateral flexion was to 30 degrees without any 
complaint of pain.  Rotation was to 40 degrees bilaterally 
with complaint of pain in the lower back at the end of 
motion.  There was no evidence of loss of lateral spinal 
motion in a standing position.  There was no listing of the 
spine.  The examiner noted no evidence of incoordination, 
weakness, or fatigability.  Functional impairment due to 
subjective complaint of pain was absent.  There was no 
evidence of any additional loss of motion during the testing.  
Likewise, there was no loss of motion on repeated use.  The 
veteran gave no history of flare-up and the examiner noted 
that it was not possible to speculate additional loss of 
motion and additional functional impairment.

Both lower limbs were equal in length and muscle tone was 
good with no atrophy.  There was no spasm of the 
paravertebral muscles.  Reflexes were equal.  EHL strength 
was strong.  Sensation to pinprick and light touch was 
normal.  Straight leg raise was 75 degrees and Goldthwaite's 
test was negative on both sides.  

X-rays revealed grade 1 to grade 2 spondylolisthesis at the 
L5-S1 level.  Disc spaces were essentially normal and 
alignment was satisfactory.  There was evidence of 
spondylolysis.  

The examiner noted that the current lower back limitation of 
motion was minimal to moderate without any neurological 
deficiency.  It was opined that the veteran's current low 
back pain and symptomatology were due to spondylolisthesis 
and spondylolysis.  It was further opined that the veteran's 
current low back disability was not likely to be related to 
his inservice history of treatment for chronic lumbar strain 
as evidence by no inservice findings of spondylolisthesis or 
spondylolysis.   

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293(2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Analysis

As a preliminary matter, the Board notes that the medical 
evidence shows that an increased rating based upon limitation 
of function is not warranted.  The evidence for the period 
prior to September 26, 2003, shows that the veteran's 
limitation of motion did not more nearly approximate moderate 
than slight.  Despite complaints of pain, the veteran was 
noted have flexion to 85 degrees; extension to 30 degrees; 
lateral flexion to 25 degrees; and rotation to 25 degrees in 
March 1996.  At that time, there was no muscle spasm, or 
deformity of his lumbar spine.  Similarly, in May 1998 he had 
85 to 110 degrees of flexion without muscle spasm, guarding, 
deformity, or wasting.  Likewise, private treatment records 
from Dr. Slater show that the veteran had good range of 
motion of his back with good reflexes.  

Likewise, the veteran's low back disability does not warrant 
an increased rating under the criteria in effect from 
September 26, 2003.  The evidence for this period does not 
show forward flexion of the thoracolumbar spine between 30 
and 60 degrees, muscle spasm, guarding severe enough to 
result in abnormal gait, or abnormal contour.  On the 
contrary, he was able to flex his lumbar spine without spasm 
from 90 degrees during examination in March 2004.  He was 
able to extend to 30 degrees, lateral flex to 30 degrees, and 
rotate to 40 degrees.  While he complained of pain with 
rotation at the extreme of motion, he did not complain of 
pain during flexion, extension, or lateral flexion.  

The Board has considered the diagnostic codes for evaluating 
impairment of the radicular groups, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510- 8513 (2004), and the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003).  

Although the veteran has complained of radiating pain, 
numbness in his extremities, and other neurologic symptoms, 
the Board finds the persuasive medical evidence of record 
demonstrates that the veteran does not have any current 
neurological disability associated with his service-connected 
back disability.  VA examination in May 1998 revealed no 
neurological disability and EMG and nerve conduction studies 
of the lower extremities were within normal limits.  
Similarly, the March 2004 VA examination report notes similar 
findings of no neurological deficiency associated with the 
veteran's service-connected low back disability.  The veteran 
has consistently denied bowel or bladder difficulties.  

Similarly, despite the veteran's complaint of pain, there is 
no evidence of record of acute signs and symptoms requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

Accordingly, the Board concludes that the veteran has no 
symptoms or functional impairment warranting a compensable 
evaluation under the criteria for evaluating intervertebral 
disc disease or impairment of a radicular group.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
Despite the veteran's complaints of pain, recent VA 
examination in March 2004 showed no evidence of loss of 
lateral spine motion, no listing of the spine, and no 
evidence of incoordination, weakness, or fatigability.  
Similarly, the examiner noted that there was no functional 
impairment due to subjective complaint of pain or evidence of 
any additional loss of motion during testing.  There was no 
loss of motion on repeated use and the veteran had no history 
of flare-ups.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for a higher schedular rating.


	
ORDER
 
An increased rating for low back disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


